IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-210-CR


THE STATE OF TEXAS,

	APPELLANT

vs.


RUDOLFO GARZA, JR.,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY

NO. 38,233, HONORABLE HOWARD S. WARNER, II, JUDGE PRESIDING
 



PER CURIAM

	The State appeals the trial court's order granting appellee's motion to suppress.	
	The State has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).



[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Appellant's Motion
Filed:  May 19, 1993
[Do Not Publish]